DETAILED ACTION

The Amendment filed by Applicant on 07/21/2021 is entered.

Claims 8-20 and 26 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 07/21/2021 have been fully considered and they are found persuasive.

The rejection of claims 21-23 and 25 under 35 U.S.C. 103 as being unpatentable over Carney et al., US 2015/0166832 A1 (hereinafter “Carney”) is withdrawn.

	Allowable Subject Matter/Reasons for Allowance
Claims 1-7 and 21-25 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Carney. Carney teaches a process for producing a composite film comprising the steps of mixing copper phthalocyanine with a polymer (polyimide), carbon black pigment and a liquid to form a slurry into a wet film and removing liquid from wet film producing a phthalocyanine compound 

As of the date of this non-final rejection, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Carney to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh